Case 3:17-cv-05769-RJB Document 215-6 Filed 12/27/19 Page 1 of 2




                        ([KLELW




                                                          Whitehead Decl.
                                                                 Ex 7 - 1
          Case 3:17-cv-05769-RJB Document 215-6 Filed 12/27/19 Page 2 of 2




From:             Whitehead, Jamal
To:               ashley.calhoun@akerman.com; colin.barnacle@akerman.com; melissa.cizmorris@akerman.com; nick.mangels@akerman.com
Cc:               Andrew Free; Berger, Adam; Cronan, Sheila; Devin Theriot-Orr; Halm, Lindsay; Meena Menter
Subject:          Nwauzor v. GEO - Keefe Banking Data & Class List Questions
Date:             Tuesday, October 15, 2019 12:31:00 PM
Attachments:      image001.png


Ashley,

The Keefe banking records that GEO produced on September 20 (GEO-Nwauzor 193059-72) are different from
earlier versions of the same records (e.g., GEO-State 252769) in that the later produced records do not include
work details (i.e., location). What accounts for the difference and will GEO reproduce payroll records for the
class period including work details?

Separately, do you have an update concerning our ongoing request that GEO/ICE indicate which class
members are still in custody?

Best,
Jamal


                   Jamal N. Whitehead
                   Attorney
                   Schroeter Goldmark & Bender
                   810 Third Avenue, Suite 500
                   Seattle, WA 98104
                   Tel: 206.622.8000 | Fax: 206.682.2305
                   whitehead@sgb-law.com | sgb-law.com | en español



  CONFIDENTIALITY NOTICE: This e-mail may contain confidential and privileged information. If you have received this e-mail
  by mistake, please delete it without distributing it to anyone else, and notify me immediately via e-mail or telephone at 206-
  622-8000. Thank you.




                                                                                                               Whitehead Decl.
                                                                                                                      Ex 7 - 2
